Exhibit 10.4.1

LEASE AMENDMENT AND TERMINATION AGREEMENT

This Lease Amendment and Termination Agreement (this “Amendment”) is dated for
reference purposes as of February 12, 2013, by and between SI 34, LLC, a
California limited liability company (“Landlord”) and XenoPort, Inc., a Delaware
corporation (“Tenant”).

RECITALS

A. Pursuant to that certain Lease dated February 29, 2008 (“Original Lease”)
between Landlord’s predecessor in interest, Sobrato Interests, a California
limited partnership, and Tenant, Landlord leases to Tenant, and Tenant leases
from Landlord, certain premises described in the Original Lease and commonly
known as 3400 Central Expressway, Santa Clara, California. Landlord has
succeeded to Sobrato Interests interest in the Original Lease and the Premises,
and has the full right to enter into this Amendment as the Landlord under the
Lease;

C. The Lease is currently scheduled to expire on August 27, 2013 (the
“Expiration Date”). Landlord and Tenant wish to terminate the Lease prior to the
Expiration Date, subject to and upon all of the terms and conditions set forth
in this Amendment.

NOW, THEREFORE, in order to effect the intent of the parties as set forth above
and for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Lease is hereby amended as follows:

1. Early Termination Date. The Lease shall terminate effective as of
February 15, 2013 (the “Early Termination Date”). Each and every Option pursuant
to Section 38 of the Original Lease and the Right of First Refusal pursuant to
Section 43.M of the Original Lease are hereby immediately terminated and shall
be of no further force or effect. In no event shall Tenant have the right to
hold over after the Early Termination Date. If Tenant remains in possession of
the Premises after the Early Termination Date without Landlord’s consent or
fails to surrender the Premises to Landlord in the condition required by the
Amendment by the Early Termination Date, such hold over or failure shall not
constitute a renewal or extension of the Lease Term or a month-to-month tenancy,
but instead shall be on the basis of a tenancy at sufferance, and Tenant shall
be liable to Landlord for the reasonable rental value of the Premises (which
shall in no event be less than one hundred fifty percent (150%) of the Base
Monthly Rent) plus all other amounts payable by Tenant under this Lease for the
period of time that Tenant fails to surrender the Premises in the condition
required by this Amendment. In addition, if Tenant holds over without Landlord’s
consent or fails to surrender the Premises on the Early Termination Date in the
condition required by this Amendment, Tenant shall indemnify, defend with
counsel reasonably acceptable to Landlord, and hold Landlord and the Landlord
affiliates, successors and assigns harmless from and against all claims,
liabilities, obligations, penalties, fines, actions, losses, damages, costs or
expenses (including without limitation reasonable attorneys fees) resulting from
delay by Tenant in timely surrendering the Premises, which obligation shall
survive expiration or sooner termination of the Lease. If Tenant holds over
after the Early Termination Date with Landlord’s consent (granted in writing
after the date that this Amendment has been signed by Landlord and Tenant), such
holding over shall be construed as a month to month tenancy, at one hundred
fifty percent (150%) of the Base Monthly Rent for the month preceding expiration
or sooner termination of this Lease in addition to all other rent due under this
Lease, and shall otherwise be on the terms and conditions of this Lease, except
those provisions relating to the Lease Term and any options to extend or renew
or any rights of first refusal (which excepted provision shall be of no further
force and effect).



--------------------------------------------------------------------------------

2. Surrender of Premises. Tenant shall deliver the Premises to Landlord on the
Early Termination Date free of subtenants and other occupants. Notwithstanding
anything in the Lease to the contrary, Tenant shall surrender the Premises in
the condition required by the Original Lease, except that the Premises shall be
surrendered with all Tenant Improvements and other Alterations previously
consented to by Landlord (excluding furniture, telephone equipment, telephone
and wiring and cabling, office equipment, and other personal property and trade
fixtures) in place, and Tenant shall have no obligation to remove such Tenant
Improvements or Alterations or restore the areas affected by such Tenant
Improvements or Alterations to the condition existing before the installation of
such Tenant Improvements or Alterations. If any Tenant Improvements or
Alterations are removed by Tenant prior to the Early Termination Date, Tenant
shall be required to repair all damage caused to the Premises by such removal,
which obligation shall survive expiration or sooner termination of the Lease.

3. Performance of Lease Obligations; Security Deposit. Until the Early
Termination Date, Tenant shall continue to timely perform all of its obligations
under the Lease, including without limitation paying all Base Monthly Rent and
all other charges attributable to the period prior to the Early Termination Date
as such amounts become due. All of the parties’ indemnification, defense and
hold harmless obligations under the Original Lease shall survive the expiration
or sooner termination of the Lease, as to events or conditions occurring or
existing on or before such expiration or sooner termination. In consideration of
the early termination of the Lease and the resulting termination of Tenant’s
continuing maintenance and repair and other obligations under the Lease
following such early termination (other than its obligations under this
Amendment and those obligations that the Lease or this Amendment states survives
expiration or termination of the Lease), Tenant shall continue to pay to
Landlord all Base Monthly Rent, Tenant’s Allocable Share of Building and Common
Area Costs and the management fee described in Section 43.B of the Original
Lease (collectively, the “Post Termination Payments”) at the time such payments
would have been due under the Lease if the Lease had not sooner terminated, and
shall continue to make such Post Termination Payments up through and including
the earlier to occur of (i) the date that the New Lease Condition (described
below) has been fully satisfied, or (ii) the Expiration Date. As used in this
Amendment, “New Lease Condition” shall mean the occurrence of all of the
following: Landlord has entered into a new lease for the Premises with a third
party tenant satisfactory to Landlord in Landlord’s sole and absolute discretion
(the “New Tenant”) on terms and condition satisfactory to Landlord in Landlord’s
sole and absolute discretion (a “New Lease”), the New Tenant has entered into
possession of the Premises, the lease term has commenced under the New Lease and
the New Tenant has commenced to pay Landlord base monthly rent under the New
Lease. Landlord makes no representation or warranty that the New Lease Condition
can or will be satisfied before the Expiration Date, shall not have any
obligation to pursue or satisfy the New Lease Condition, and shall not have any
liability to Tenant in the event the New Lease Condition is not satisfied before
the Expiration Date for any reason. All sums due from Tenant to Landlord under
this Amendment shall bear interest from the date due until paid in full, at the
interest rate set forth in Section 43.D of the Original Lease. With respect to
all sums due from Tenant to Landlord under this Amendment that are not paid
within ten (10) days after written notice from Landlord that such amounts are
due, Tenant shall pay a late fee on the overdue amount in accordance with the
provisions in Section 6 of the Original Lease, although such late fees may be
waived in

 

2



--------------------------------------------------------------------------------

accordance with Section 6 of the Original Lease. Post Termination Payments
payable for any period less than a full calendar month shall be prorated based
on the number of days in such calendar month. Not later than thirty (30) days
after the Expiration Date, Landlord shall reimburse to Tenant the Security
Deposit, less all amounts applied by Landlord in accordance with Section 5 of
the Original Lease, and less all unpaid amounts due to Landlord under this
Amendment; provided that in no event shall the Security Deposit be deemed a
limitation of Tenant’s obligations under the Lease or this Amendment.
Notwithstanding the early termination of the Lease, the Security Deposit shall
continue to be subject to all of the terms and conditions set forth in the Lease
applicable to the Security Deposit, except to the extent expressly modified in
this Amendment. Except as expressly set forth in this Amendment (including
without limitation Section 4 of this Amendment below), from and after the Early
Termination Date neither party shall have any further rights or obligations
under the Lease.

4. No Release. Termination of the Lease pursuant to this Amendment shall in no
way (i) excuse either party from any obligation under the Lease arising prior to
the Early Termination Date, (ii) constitute a release by Landlord or Tenant from
any claims, liabilities or damages under the Lease arising in connection with a
breach of the Lease by the other party prior to the Early Termination Date, or
(iii) affect any obligation of Landlord or Tenant under the Lease which by its
terms is to survive the expiration or sooner termination of the Lease. The
parties’ obligations under this Amendment shall survive Lease termination.

5. Tenant’s Representations and Warranties. Tenant represents and warrants to
Landlord that the following statements are true as of the date hereof and will
be true on the Early Termination Date: (i) Tenant owns and holds the entire
interest of Tenant under the Lease, there exist no subleases affecting the
Premises, and Tenant has not assigned, transferred, conveyed or encumbered
Tenant’s interest under the Lease or any part thereof; (ii) no contracts for the
furnishing of any labor or materials with respect to improvements or Alterations
in or about the Premises are outstanding or remain unpaid; (iii) Tenant has full
authority to execute and deliver this Amendment, and the person signing this
Amendment on behalf of Tenant has received authority from Tenant to act on its
behalf and execute and deliver this Amendment to Landlord; and (iv) no consent
of any third party is required to be obtained by Tenant in order for Tenant to
enter into this Amendment or to perform its obligations hereunder, except any
such consent as has been duly obtained and is in full force and effect. Tenant
shall indemnify, defend and hold harmless Landlord against any loss, cost,
defense, or liability (including reasonable attorney’s fees) with respect to any
breach of Tenant’s representations and warranties set forth in this Section 5,
which obligation shall survive the expiration or sooner termination of the
Lease.

6. Miscellaneous. All capitalized terms not herein defined shall have the
meanings as set forth in the Original Lease. This Amendment shall become binding
on Landlord and Tenant when it has been signed by Landlord and Tenant. In the
event of any conflict or inconsistency between the terms and provisions of this
Amendment and the terms and provisions of the Original Lease, the terms and
provisions of this Amendment shall prevail. From and after the effectiveness of
this Amendment “Lease”, as used in the Original Lease and this Amendment, shall
mean the Original Lease as amended by this Amendment. Except as modified by this
Amendment, the Original Lease shall remain unchanged and in full force and
effect until the Early Termination Date, at which time it shall terminate in
accordance with the terms of this Amendment. This Amendment may be executed in
counterparts, all of which taken together shall constitute one and the same
instrument. Signatures to this Amendment created by the signer

 

3



--------------------------------------------------------------------------------

by electronic means and/or transmitted by telecopy or other electronic
transmission shall be valid and effective to bind the party so signing. Each
party agrees to promptly deliver an execution original of this Amendment with
its actual signature to the other party, but a failure to do so shall not affect
the enforceability of this Amendment, it being expressly agreed that each party
to this Amendment shall be bound by its own electronically created and/or
telecopied or electronically transmitted signature and shall accept the
electronically created and/or telecopied or electronically transmitted signature
of the other party to this Lease. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and, their successors and assigns; shall be
governed by and construed in accordance with the laws of the State of California
applicable to agreements made and to be wholly performed within said State; and
may not be modified or amended in any manner other than by a written agreement
signed by the party to be charged therewith. If any term or provision of this
Amendment or the application thereof to any persons or circumstances shall, to
any extent, be invalid or unenforceable, the remainder of this Amendment or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable shall not be affected
thereby, and each term and provision of this Amendment shall be valid and
enforced to the fullest extent permitted by law. This Amendment constitutes the
final and complete express of the parties’ agreements with respect to the
subject matter of this Amendment, and any prior negotiations or transmittals
with respect to the subject matter of this Amendment shall be of no force or
effect unless expressly set forth in this Amendment. Landlord and Tenant
understand, agree and acknowledge that this Amendment has been freely negotiated
by both parties; and that in any controversy, dispute, or contest over the
meaning, interpretation, validity, or enforceability of this Amendment or any of
its terms or conditions, there shall be no inference, presumption, or conclusion
drawn whatsoever against either party by virtue of that party having drafted
this Amendment or any portion thereof. Caption and section headings in this
Amendment are for convenience of reference only, and shall not be used to limit,
extend or interpret the meaning of any part of this Amendment.

IN WITNESS WHEREOF, the parties hereto have set their hands to this Amendment as
of the day and date first above written.

 

Landlord:     Tenant:

SI 34, LLC,

a California limited liability company

    XenoPort, Inc., a Delaware corporation       By:  

/s/ William G. Harris

By:   Sobrato Interests 1,       William G. Harris   a California limited
partnership       Senior Vice President of Finance and Chief Financial Officer
Its:   Sole Member         By:  

Sobrato Development Companies, LLC,

a California limited liability company

    Dated:  

February 12, 2013

  Its:   General Partner         By:  

/s/ John Michael Sobrato

          John Michael Sobrato         Its:   Manager     Dated:   

2-13-13

   

 

4